PER CURIAM.
Stephen E. McClelland seeks to appeal the magistrate judge’s order denying his motion for a temporary restraining order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McClelland seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Employees, 473 U.S. 1301, 1303-04, 105 S.Ct. 3467, 87 L.Ed.2d 603 (1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir.1973). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED